Exhibit 10.3(ac)

[exhibit103ac483938836_image1.gif]
628 Hebron Avenue, Suite 400
Glastonbury, CT 06033 USA


October 2, 2013
JetBlue Airways Corp.
27-01 Queens Plaza North
LIC, N.Y. 11101
Subject:
Side Letter No. 38 (“SL 38”) to the V2500 General Terms Agreement dated as of
May 4, 1999 between JetBlue Airways Corp and IAE International Aero Engines AG

Ladies and Gentlemen:
We refer to the V2500 General Terms Agreement dated as of May 4, 1999 between
JetBlue Airways Corp. (“JetBlue”) and IAE International Aero Engines AG (“IAE”)
(together with its exhibits, schedules, and appendices attached thereto and any
amendments, side letters and/or letter agreements thereto, the “V2500
Contract”). Capitalized terms used herein that are not otherwise defined herein
shall have the same meanings as those given to them in the V2500 Contract. In
the case of inconsistency between the V2500 Contract and this SL 38, the terms
of this SL 38 will prevail.
WHEREAS:
A.
JetBlue requested from IAE [***] within its fleet of V2500 Spare Engines, and

B.
IAE has agreed to provide JetBlue with [***] upon the terms and conditions of
this SL 38.

NOW THEREFORE IT IS AGREED AS FOLLOWS:
1.
Multi-Rated Data Plates

1.1.
Subject to the terms set forth in this SL 38, IAE will sell to JetBlue, and
JetBlue will purchase from IAE, one (1) V2500-A5 multi-rated data plate (“MRDP”)
for each Contract Engine. For purposes of the SL 38, a Contract Engine is any
V2500 Engine supplied by IAE to Airbus for installation on the Aircraft
described in the V2500 Contract and the Spare Engines provided to JetBlue
pursuant to the V2500 Contract.

1.2.
Upon incorporation of a MRDP in a JetBlue Engine, the Engine will be [***],
subject to the provisions of Section 1.5. The rights granted hereunder shall not
expand in any manner whatsoever any existing warranties, guarantees or financial
obligations provided to JetBlue with respect to the Contract Engines.






[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit 10.3(ac)

1.3.
JetBlue will place a purchase order for each MRDP and all associated hardware in
accordance with the applicable terms and conditions of the V2500 Contract. Upon
receipt of a purchase order for a MRDP, IAE will invoice JetBlue the
then-current catalog list price for such MRDP. For budgetary and planning
purposes, the price for one (1) MRDP [***] is [***] United States Dollars
(US$[***]). Payment of MRDP invoices and shipment of the MRDPs will be in
accordance with the terms and conditions of the V2500 Contract.

1.4.
It will be the responsibility of JetBlue to install, or cause to be installed,
one (1) MRDP in each Engine at the time of an Engine’s shop visit, and JetBlue
will return, or will cause to be returned to IAE or its designated field
representative the [***] removed from such Engine. [***].

1.5.
The purchase and sale of MRDPs [***] is subject to:

1.5.1.
JetBlue utilizing the [***] set forth in this SL 38 solely for the purpose of
[***]; and

1.5.2.
JetBlue never operating at any given point in time more Contract Engines [***]
than the quantity of Engines that JetBlue has taken delivery of from Airbus or
IAE [***]; and

1.5.3.
JetBlue taking delivery of all Aircraft and Spare Engines in accordance with the
applicable Exhibits of the V2500 Contract, and operating the Aircraft and Spare
Engines in its own fleet; and

1.5.4.
JetBlue not being in material breach of the V2500 Contract.

Examples of the conditions set forth in Sections 1.5.1 and 1.5.2 are set forth
in Section 1.6 below.
In the event that JetBlue fails to meet the above conditions, IAE reserves the
right, upon reasonable notice to JetBlue, to terminate [***] provided in this SL
38.
1.6.
Examples

[***]
1.7.
The [***] as provided under this SL 38 is personal to JetBlue and may not be
transferred or assigned by JetBlue.

1.8.
Subject to prior termination of this SL 38 pursuant to Section 1.5, JetBlue may
use the MRDPs for as long as JetBlue operates the Contract Engines. Prior to
JetBlue selling, transferring or otherwise permanently removing (including lease
return other than a sale leaseback transaction following which JetBlue continues
to operate the Contract Engine) any Contract Engine from its operational fleet,
or upon the termination of this SL 38, JetBlue shall [***].






[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit 10.3(ac)

1.9.
Notwithstanding Section 1.8, based on the current quantity of spare Contract
Engines delivered to JetBlue under the V2500 Contract at the 33K thrust rating,
JetBlue will retain the right to sell [***] spare Contract Engines [***].

1.10.
If (i) JetBlue sells, transfers or otherwise disposes of any Contract Engine
(other than a sale leaseback transaction following which JetBlue continues to
operate the Contract Engine) without restoring the Contract Engine to its
Original Thrust Rating and returning any MRDP to IAE prior to such sale,
transfer or disposal, or (ii) [***] (each such Engine [***], a “Non-Compliant
Engine”), then (i) IAE shall have the right, upon reasonable notice to JetBlue,
to terminate the rights to [***] as set forth in this SL 38, and (ii) for each
such Non-Compliant Engine, [***].

2.
Miscellaneous

2.1.
Except as expressly amended by this SL 38, all provisions of the Contract remain
in full force and effect, and this SL 38 shall be construed and considered as an
integral part of the V2500 Contract.

2.2.
This SL 38 contains the complete agreement of the parties but only with respect
to the subject matter expressly contained herein. Nothing in this SL 38 shall be
construed as a waiver of any of JetBlue or IAE’s respective rights and remedies
(whether at law or in equity) that are not expressly amended or compromised by
the terms and conditions of this SL 38, and JetBlue and IAE hereby expressly
reserve the same.

2.3.
This SL 38 is confidential between IAE and JetBlue and shall be covered under
the confidentiality provisions of the V2500 Contract.

2.4.
This SL 38 may be executed in counterparts, each of which shall be an original
and all of which, when taken together, shall constitute one and the same
instrument. An executed copy of this SL 38 shall have the same effect as an
original.

Agreed and Accepted by    Agreed and Accepted by
IAE INTERNATIONAL AERO ENGINES AG    JETBLUE AIRWAYS CORP.
/s/ Thomas Wedeles                     /s/ Dave Ramage           
Name: Thomas Wedeles        Name: Dave Ramage
Title: Chief Legal Officer        Title: Vice President
         Technical Operations





[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

